Title: From John Adams to Henry Marchant, 20 March 1790
From: Adams, John
To: Marchant, Henry



Dear Sir
New York March 20. 1790

Your favours of 19. Decr. 15 Jan. and 7 March are all before me.—I am much obliged to you for the accurate and useful Information, in all of them. It is a mortifying Thing to be obliged to take so much Pains with a Man to prevent him from Setting Fire to his own House, when he knows that he must burn the whole Town with it.
I can give you no other Advice my Friend than to persevere, with the Same Zeal Candour Honour, Probity and public Virtue, which you have hitherto discovered and leave the Event to Time.  Congress I hope will now take a firm Part and make Rhode Island Cheese Butter Lime and every Thing else foreign.  To be trifled with again would be too much.
Can it not be discovered, who are the Men among You who carry on the Correspondence with the Antis in New York, Virginia, Massachusetts, North Carolina &c and who are their Correspondents.—Your Champions are all but poor Puppetts danced on the Wires of certain hot Spirits in other States whose Ambition is greater than their Talents or Virtues, and whose Vanity is greater Still.  Nothing in all this surprised me so much as the Blockheadly Ignorance and Stupidity of your common People, which Suffers them to be made the Dupes of Artists so unskillfull.  This fact among many others Serves to shew that in Proportion as you approach in a Constitution of Government to a compleat Democracy, by the same degrees your People must become Savages. The Vulgar Envy and malignity will not be content with plundering the helpless and defenceless, but they will not bear the least superiority in Knowledge nor in Virtue.  They will never be content till all are equally Knaves Fools and Brutes.  Equality! Perfect Equality!
Your Exertions and your Influence, my good Friend have hitherto done a great deal to procure mercy to your fellow Citizens. That Esteem and Respect in which you are held, and a few others will Still induce many to wish that the day of Grace may be prolonged.—I cannot say it will not: but I must say I believe it will not; and that I think it ought not.
There are three Sorts of Men, who are like three discordant materials in a Chimical Composition; The old Whiggs; the old Tories and the Youngsters.  The old Whiggs are hated by the old Tories and envied by the Youngsters.  Hatred and Envy have therefore allied themselves together, and the old Whigs have many of them given great Advantages against themselves to this confederacy by an Obstinate Attachment to very ignorant notions and pernicious Principles of Government:  which will end in their ruin. But not perhaps till they have excited a civil War and involved their Country in Calamities, more dreadful than those We have escaped.  Rhode Island is pursuing a Conduct more directly tending to this End than any other State.—The Character of a Legislator, has in all Ages been held above that of an Hero.  Lycurgus and Solon are ranked higher that Alexander or Cæsar.  The most profound and Sublime Genius, the most extensive Information and the vastest Views have been always considered as indispensable.  A con…nateconsumate Master of Science and Literature, a long Experience in affairs of Government, travel through all the known World were among the ancients thought little enough for a Founder of NationsLaws.—But in America Dr Young, Common Sense Pain, Samuel Adams and R.H. Lee have been our Founders of Empires.—I esteem them all.—But God knows there is no Legislator among them.—And if this poor People will not learn to discover some better Plan of Government than those Gentlemen even with the assistance of Dr Price, Mr. Turgot and Dr Franklin are capable of, they will attone with their blood in a civil War for their Negligence, Rachness and Willful Ignorance.

John Adams